EXHIBIT 10.2


GUARANTY

          THIS GUARANTY (as amended, restated supplemented or otherwise modified
from time to time, this "Guaranty"), dated as of June 30, 2011, is made by EACH
OF THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY
EXECUTION OF A GUARANTY JOINDER AGREEMENT (each a "Guarantor", and collectively,
the "Guarantors") to BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the "Administrative Agent") for each of the lenders (the "Lenders")
now or hereafter party to the Credit Agreement (as defined below). All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

          WHEREAS, the Lenders have agreed to provide to BORGWARNER INC., a
Delaware corporation (the "Borrower") certain credit facilities, including a
revolving credit facility with letter of credit and swing line subfacilities
pursuant to the terms of that certain Amended and Restated Credit Agreement
dated as of even date herewith, among the Borrower, the Administrative Agent and
the Lenders (as amended, modified, supplemented or restated from time to time,
the "Credit Agreement");

          WHEREAS, each Guarantor is, directly or indirectly, a Material
Domestic Subsidiary of the Borrower and will materially benefit from the Loans
made and to be made, and the Letters of Credit issued and to be issued, under
the Credit Agreement;

          WHEREAS, each Guarantor is required to enter into this Guaranty
pursuant to the terms of the Credit Agreement; and

          WHEREAS, a material part of the consideration given in connection with
and as an inducement to the execution and delivery of the Credit Agreement by
the Lenders was the obligation of the Borrower to cause each Guarantor to enter
into this Guaranty, and the Lenders are unwilling to extend and maintain the
credit facilities provided under the Loan Documents unless the Guarantors enter
into this Guaranty;

          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:

          1.          Guaranty. Each Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Parties the payment and
performance in full of the Borrower's Liabilities (as defined below). For all
purposes of this Guaranty, "Borrower's Liabilities" means: (a) the Borrower's
prompt payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Credit Agreement
and the other Loan Documents heretofore, now or at any time or times hereafter
owing, arising, due or payable from the Borrower to any one or more of the
Secured Parties, including without limitation, principal, interest, premiums and
fees (including, but not limited to, loan fees and charges and disbursements of
counsel); (b) the Borrower's prompt, full and faithful performance, observance




--------------------------------------------------------------------------------


and discharge of each and every agreement, undertaking, covenant and provision
to be performed, observed or discharged by the Borrower under the Credit
Agreement and the other Loan Documents or any Secured Cash Management Agreement
or Secured Hedge Agreement; and (c) the Borrower's prompt payment in full, when
due or declared due and at all such times, of Obligations and all other amounts
pursuant to the terms of any Secured Hedge Agreement or Secured Cash Management
Agreement heretofore, now or at any time or times hereafter owing, arising, due
or payable from any Loan Party to any one or more of the Secured Parties,
including without limitation, principal, interest, premiums and fees (including,
but not limited to, reasonable fees and charges and disbursements of counsel).
The Guarantors' obligations to the Secured Parties under this Guaranty are
hereinafter collectively referred to as the "Guarantors' Obligations" and, with
respect to each Guarantor individually, the "Guarantor's Obligations".
Notwithstanding the foregoing, the liability of each Guarantor individually with
respect to its Guarantor's Obligations shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of any applicable state law.

          Each Guarantor agrees that it is jointly and severally, directly and
primarily, liable (subject to the limitation in the immediately preceding
sentence) for the Borrower's Liabilities.

          2.          Payment. If the Borrower shall default in payment or
performance of any of the Borrower's Liabilities, whether principal, interest,
premium, fee (including, but not limited to, loan fees and reasonable charges
and disbursements of counsel), or otherwise, when and as the same shall become
due, and after expiration of any applicable grace period, whether according to
the terms of the Credit Agreement, by acceleration, or otherwise, or upon the
occurrence and during the continuance of any Event of Default under the Credit
Agreement, then any or all of the Guarantors will, upon demand thereof by the
Administrative Agent, fully pay to the Administrative Agent, for the benefit of
the Secured Parties, subject to any restriction on each Guarantor's Obligations
set forth in Section 1 hereof, an amount equal to all the Borrower's Liabilities
then due and owing.

          3.          Absolute Rights and Obligations. This is a guaranty of
payment and not of collection. The Guarantors' Obligations under this Guaranty
shall be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty and the other Loan Documents which it is
a party by reason of:

          (a)          any lack of legality, validity or enforceability of the
Credit Agreement, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors' Obligations, any of the Borrower's Liabilities, or any other
guaranty of any of the Borrower's Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the "Related
Agreements");

          (b)          any action taken under any of the Related Agreements, any
exercise of any right or power therein conferred, any failure or omission to
enforce any right conferred thereby, or any waiver of any covenant or condition
therein provided;



2

--------------------------------------------------------------------------------




          (c)          any acceleration of the maturity of any of the Borrower's
Liabilities, of the Guarantor's Obligations of any other Guarantor, or of any
other obligations or liabilities of any Person under any of the Related
Agreements;

          (d)          any release, exchange, non-perfection, lapse in
perfection, disposal, deterioration in value, or impairment of any security for
any of the Borrower's Liabilities, for any of the Guarantor's Obligations of any
Guarantor, or for any other obligations or liabilities of any Person under any
of the Related Agreements;

          (e)          any dissolution of the Borrower or any Guarantor or any
other party to a Related Agreement, or the combination or consolidation of the
Borrower or any Guarantor or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of the Borrower or
any Guarantor or any other party to a Related Agreement;

          (f)          any extension (including without limitation extensions of
time for payment), renewal, amendment, restructuring or restatement of, any
acceptance of late or partial payments under, or any change in the amount of any
borrowings or any credit facilities available under, the Credit Agreement or any
other Loan Document or any other Related Agreement, in whole or in part;

          (g)          the existence, addition, modification, termination,
reduction or impairment of value, or release of any other guaranty (or security
therefor) of the Borrower's Liabilities (including without limitation the
Guarantor's Obligations of any other Guarantor and obligations arising under any
other Guaranty now or hereafter in effect);

          (h)          any waiver of, forbearance or indulgence under, or other
consent to any change in or departure from any term or provision contained in
the Credit Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Borrower's Liabilities, any of the Guarantor's Obligations of any
other Guarantor, or any of the obligations or liabilities of any party to any
other Related Agreement;

          (i)          any other circumstance whatsoever (with or without notice
to or knowledge of any Guarantor) which may or might in any manner or to any
extent vary the risks of such Guarantor, or might otherwise constitute a legal
or equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Borrower or any other Loan Party or to any collateral in respect of the
Borrower's Liabilities or Guarantors' Obligations.

          It is the express purpose and intent of the parties hereto that this
Guaranty and the Guarantors' Obligations hereunder and under each Guaranty
Joinder Agreement (defined below) shall be absolute and unconditional under any
and all circumstances and shall not be discharged except by payment as herein
provided.



3

--------------------------------------------------------------------------------




          4.          Currency and Funds of Payment. All Guarantors' Obligations
will be paid in Dollars and in immediately available funds, regardless of any
law, regulation or decree now or hereafter in effect that might in any manner
affect the Borrower's Liabilities, or the rights of any Secured Party with
respect thereto as against the Borrower, or cause or permit to be invoked any
alteration in the time, amount or manner of payment by the Borrower of any or
all of the Borrower's Liabilities; provided that any Guarantors' Obligations
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made in such Alternative Currency unless, for any reason, a
relevant Guarantor is prohibited by law from making any such payment hereunder
in an Alternative Currency, in which case such Guarantor shall make such payment
in Dollars in the Dollar Amount of the Alterative Currency payment amount as
determined by the Administrative Agent as of the time of such payment (such that
the Secured Parties shall not suffer any loss from the conversion of such
Alternative Currency to Dollars).

          5.          Events of Default. Without limiting the provisions of
Section 2 hereof, in the event that there shall occur and be continuing an Event
of Default, then notwithstanding any collateral or other security or credit
support for the Borrower's Liabilities, at the Administrative Agent's election
and without notice thereof or demand therefor, the Guarantors' Obligations shall
immediately be and become due and payable.

          6.          Subordination. Until this Guaranty is terminated in
accordance with Section 22 hereof, each Guarantor hereby unconditionally
subordinates all present and future debts, liabilities or obligations now or
hereafter owing to such Guarantor (i) of the Borrower, to the payment in full of
the Borrower's Liabilities, (ii) of every other Guarantor (an "obligated
guarantor"), to the payment in full of the Guarantors' Obligations of such
obligated guarantor, and (iii) of each other Person now or hereafter
constituting a Loan Party, to the payment in full of the obligations of such
Loan Party owing to any Secured Party and arising under the Loan Documents, the
Secured Hedge Agreements or the Secured Cash Management Agreements; provided
that the Borrower or any obligated guarantor may make ordinary course payments
pursuant to such debts, liabilities or obligations unless an Event of Default
has occurred and is continuing. All amounts due under such subordinated debts,
liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Secured Parties on account of the Borrower's Liabilities, the
Guarantors' Obligations, or such other obligations of the type described in
clause (iii) above, as applicable, and, after such request and pending such
payment, shall be held by such Guarantor as agent and bailee of the Secured
Parties separate and apart from all other funds, property and accounts of such
Guarantor.

          7.          Suits. Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Parties, on demand, at the
Administrative Agent's place of business set forth in the Credit Agreement or
such other address as the Administrative Agent shall give notice of to such
Guarantor, the Guarantors' Obligations as they become or are declared due, and
in the event such payment is not made forthwith, the Administrative Agent may
proceed to suit against any one or more or all of the Guarantors. At the
Administrative Agent's election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against any one or more or all
of the Guarantors, whether or not suit has been commenced against the Borrower,
any other Guarantor, or any other Person and whether or


4

--------------------------------------------------------------------------------


not the Secured Parties have taken or failed to take any other action to collect
all or any portion of the Borrower's Liabilities or have taken or failed to take
any actions against any collateral securing payment or performance of all or any
portion of the Borrower's Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

          8.          Set-Off and Waiver. Each Guarantor waives any right to
assert against the Secured Parties or any of their respective Affiliates (the
"Setoff Parties") as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantor's Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
the Borrower or any or all of the Setoff Parties without waiving any additional
defenses, set-offs, counterclaims or other claims otherwise available to such
Guarantor. If an Event of Default shall have occurred and be continuing, each
Setoff Party is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Setoff Party to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this Guaranty or any other Loan Document held by such Setoff
Party, irrespective of whether or not such Setoff Party shall have made any
demand under this Guaranty or any other Loan Document and although such
obligations of such Guarantor may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
of the Credit Agreement and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. In the event that amounts set off in one
currency are applied to obligations in a different currency, the rate of
exchange shall be determined by the Administrative Agent in accordance with
Section 1.6 of the Credit Agreement. The rights of each Setoff Party under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Setoff Party may have. Each Setoff Party agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. For the purposes of this Section 8, all
remittances and property shall be deemed to be in the possession of a Setoff
Party as soon as the same may be put in transit to it by mail or carrier or by
other bailee.

          9.          Waiver of Notice; Subrogation.

          (a)          Each Guarantor hereby waives to the extent permitted by
law notice of the following events or occurrences: (i) acceptance of this
Guaranty; (ii) the Secured Parties' heretofore, now or from time to time
hereafter making Loans and issuing Letters of Credit and otherwise loaning
monies or giving or extending credit to or for the benefit of the Borrower,
whether pursuant to the Credit Agreement or any other Loan Document or



5

--------------------------------------------------------------------------------




Related Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3 hereof. Each Guarantor agrees that each
Secured Party may heretofore, now or at any time hereafter do any or all of the
foregoing in such manner, upon such terms and at such times as each Secured
Party, in its sole and absolute discretion, deems advisable, without in any way
or respect impairing, affecting, reducing or releasing such Guarantor from its
Guarantor's Obligations, and each Guarantor hereby consents to each and all of
the foregoing events or occurrences.

          (b)          Each Guarantor hereby agrees that payment or performance
by such Guarantor of its Guarantor's Obligations under this Guaranty may be
enforced by the Administrative Agent on behalf of the Secured Parties upon
demand by the Administrative Agent to such Guarantor without the Administrative
Agent being required, such Guarantor expressly waiving to the extent permitted
by law any right it may have to require the Administrative Agent, to (i)
prosecute collection or seek to enforce or resort to any remedies against the
Borrower or any other Guarantor or any other guarantor of the Borrower's
Liabilities, or (ii) seek to enforce or resort to any remedies with respect to
any security interests, Liens or encumbrances granted to the Administrative
Agent or any Lender or other party to a Related Agreement by the Borrower, any
other Guarantor or any other Person on account of the Borrower's Liabilities or
any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO
BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

          (c)          Each Guarantor further agrees with respect to this
Guaranty that it shall have no right of subrogation, reimbursement, contribution
or indemnity, nor any right of recourse to security for the Borrower's
Liabilities unless and until 93 days immediately following the Facility
Termination Date (as defined below) shall have elapsed without the filing or
commencement, by or against any Loan Party, of any state or federal action,
suit, petition or proceeding seeking any reorganization, liquidation or other
relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets. This waiver is expressly intended to prevent the existence of any
claim in respect to such subrogation, reimbursement, contribution or indemnity
by any Guarantor against the estate of any other Loan Party within the meaning
of Section 101 of the Bankruptcy Code, in the event of a subsequent case
involving any other Loan Party. If an amount shall be paid to any Guarantor on
account of such rights at any time prior to termination of this Guaranty in
accordance with the provisions of Section 22 hereof, such amount shall be held
in trust for the benefit of the Secured Parties and shall forthwith be paid to
the Administrative Agent, for the benefit of the Secured Parties, to be credited
and applied upon the Guarantors' Obligations, whether matured or unmatured, in
accordance with the terms of



6

--------------------------------------------------------------------------------




the Credit Agreement or otherwise as the Secured Parties may elect. The
agreements in this subsection shall survive repayment of all of the Guarantors'
Obligations, the termination or expiration of this Guaranty in any manner,
including but not limited to termination in accordance with Section 22 hereof,
and occurrence of the Facility Termination Date. For purposes of this Guaranty,
"Facility Termination Date" means the date as of which all of the following
shall have occurred: (a) the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees and other Obligations
payable hereunder and under the other Loan Documents shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, (b) the obligations and liabilities of
the Borrower and each other Loan Party under all Secured Cash Management
Agreements and Secured Hedge Agreements shall have been fully, finally and
irrevocably paid and satisfied in full and the Secured Cash Management
Agreements and Secured Hedge Agreements shall have expired or been terminated,
or other arrangements satisfactory to the counterparties shall have been made
with respect thereto, and (c) the Borrower and each other Loan Party shall have
fully, finally and irrevocably paid and satisfied in full all of their
respective obligations and liabilities arising under the Loan Documents,
including with respect to the Borrower and the Obligations (except for future
obligations consisting of continuing indemnities and other contingent
Obligations of the Borrower or any Loan Party that may be owing to any Secured
Party or any Lender pursuant to the Loan Documents and expressly survive
termination of the Credit Agreement).

          10.          Effectiveness; Enforceability. This Guaranty shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Secured Parties may at any time hereafter have against a
Guarantor under this Guaranty may be asserted by the Administrative Agent on
behalf of the Secured Parties by written notice directed to such Guarantor in
accordance with Section 24 hereof.

          11.          Representations and Warranties. Each Guarantor warrants
and represents to the Administrative Agent, for the benefit of the Secured
Parties, that it is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, duly authorized to execute and
deliver this Guaranty (or the Guaranty Joinder Agreement to which it is a party,
as applicable), and to perform its obligations under this Guaranty, that this
Guaranty (or the Guaranty Joinder Agreement to which it is a party, as
applicable) has been duly executed and delivered on behalf of such Guarantor by
its duly authorized representatives; that this Guaranty (and any Guaranty
Joinder Agreement to which such Guarantor is a party) is legal, valid, binding
and enforceable against such Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors' rights
generally and by general equitable principles; and that such Guarantor's
execution, delivery and performance of this Guaranty (and any Guaranty Joinder
Agreement to which such Guarantor is a party) is within such Guarantor's
corporate powers and do not violate or constitute a breach of any of its
charter, by-laws or other organizational documents, any agreement or instrument
to which such Guarantor is a party, or any law, order, regulation, decree or
award of any governmental authority or arbitral body to which it or its
properties or operations is subject or result in the creation or imposition of
any Lien on any asset


7

--------------------------------------------------------------------------------


of such Guarantor.

          12.          Expenses. Each Guarantor agrees to be jointly and
severally liable for the payment of all reasonable fees and expenses, including
all reasonable charges and disbursements of counsel, incurred by any Secured
Party in connection with the enforcement or protection of its rights in
connection with this Guaranty.

          13.          Reinstatement. Each Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Borrower's Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.

          14.          Attorney-in-Fact. To the extent permitted by law, each
Guarantor hereby appoints the Administrative Agent, for the benefit of the
Secured Parties, as such Guarantor's attorney-in-fact for the purposes of
carrying out the provisions of this Guaranty and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

          15.          Reliance. Each Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Secured Parties, that: (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from the
Borrower, information concerning the Borrower and the Borrower's financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty and any
Guaranty Joinder Agreement ("Other Information"), and has full and complete
access to the Borrower's books and records and to such Other Information; (b)
such Guarantor is not relying on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of the Credit Agreement and such other Loan Documents as
it has requested, is executing this Guaranty (or the Guaranty Joinder Agreement
to which it is a party, as applicable) freely and deliberately, and understands
the obligations and financial risk undertaken by providing this Guaranty (and
any Guaranty Joinder Agreement); (d) such Guarantor has relied solely on the
Guarantor's own independent investigation, appraisal and analysis of the
Borrower, the Borrower's financial condition and affairs, the Other Information,
and such other matters as it deems material in deciding to provide this Guaranty
(and any Guaranty Joinder Agreement) and is fully aware of the same; and (e)
such Guarantor has not depended or relied on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning the Borrower or the Borrower's financial
condition and affairs or any other matters material to such Guarantor's decision
to provide this Guaranty (and any Guaranty Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Guarantor agrees that no Secured Party has any
duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning the Borrower or the Borrower's financial
condition and affairs, or any


8

--------------------------------------------------------------------------------


Other Information, other than as expressly provided herein, and that, if such
Guarantor receives any such information from any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.

          16.          Rules of Interpretation. The rules of interpretation
contained in Sections 1.2 through and including 1.7 of the Credit Agreement
shall be applicable to this Guaranty and each Guaranty Joinder Agreement and are
hereby incorporated by reference. All representations and warranties contained
herein shall survive the delivery of documents and any extension of credit
referred to herein or guaranteed hereby.

          17.          Entire Agreement. This Guaranty and each Guaranty Joinder
Agreement, together with the Credit Agreement and any other Loan Document,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 22, neither this Guaranty nor any Guaranty Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.

          18.          Binding Agreement; Assignment. This Guaranty, each
Guaranty Joinder Agreement and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto
and thereto, and to their respective heirs, legal representatives, successors
and assigns; provided that no Guarantor shall be permitted to assign any of its
rights, powers, duties or obligations under this Guaranty, any Guaranty Joinder
Agreement or any other interest herein or therein without the prior written
consent of the Administrative Agent. Without limiting the generality of the
foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such assignment or
participation such other Person shall, to the fullest extent permitted by law,
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject however, to the provisions of the Credit
Agreement, including Article VIII thereof (concerning the Administrative Agent)
and Section 9.4 thereof concerning assignments and participations. All
references herein to the Administrative Agent shall include any successor
thereof.

          19.          Secured Cash Management Agreements; Secured Hedge
Agreements. All obligations of the Borrower under (a) Secured Cash Management
Agreements to which any Cash Management Bank is a party, or (b) Secured Hedge
Agreements to which any Hedge Bank is a party, shall be deemed to be Borrower's
Liabilities, and each Cash Management Bank and each Hedge Bank shall be deemed
to be a Secured Party hereunder with respect to such Borrower's Liabilities.



9

--------------------------------------------------------------------------------




          No Person who obtains the benefit of this Guaranty by virtue of the
provisions of this Section shall have, prior to the Facility Termination Date,
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Guarantors' Obligations (including the release or modification of any
Guarantors' Obligations or security therefor) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents. Each
Secured Party not a party to the Credit Agreement who obtains the benefit of
this Guaranty by virtue of the provisions of this Section shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, and that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and its Affiliates shall be entitled to all the rights, benefits and
immunities conferred under Article VIII of the Credit Agreement.

          20.          Severability. The provisions of this Guaranty are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Guaranty shall be construed as if such invalid or unenforceable
provision had never been contained herein.

          21.          Counterparts. This Guaranty may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty to
produce or account for more than one such counterpart executed by the Guarantor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 21, the provisions of Section 9.1 of the Credit Agreement shall be
applicable to this Guaranty.

          22.          Termination. Subject to reinstatement pursuant to Section
13 hereof, this Guaranty and each Guaranty Joinder Agreement, and all of the
Guarantors' Obligations hereunder (excluding those Guarantors' Obligations
relating to Borrower's Liabilities that expressly survive such termination)
shall terminate on the Facility Termination Date.

          23.          Remedies Cumulative; Late Payments. All remedies
hereunder are cumulative and are not exclusive of any other rights and remedies
of the Administrative Agent or any other Secured Party provided by law or under
the Credit Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement shall be conclusively presumed to have been made or extended,
respectively, in reliance upon each Guarantor's guaranty of the Borrower's
Liabilities pursuant to the terms hereof. Any amounts not paid when due under
this Guaranty shall bear interest at the rate specified in Section 2.13(c) of
the Credit Agreement.

          24.          Notices. All notices and communications hereunder or
under any Guaranty Joinder Agreement shall be given to the addresses and
otherwise made in accordance with Section 9.1 of the Credit Agreement; provided
that notices and communications to the Guarantors shall be directed to the
Guarantors, at the address of the Borrower set forth in Section 9.1 of the
Credit Agreement.



10

--------------------------------------------------------------------------------




          25.          Joinder. Each Person who shall at any time execute and
deliver to the Administrative Agent a Guaranty Joinder Agreement substantially
in the form attached as Exhibit A (each, a "Guaranty Joinder Agreement") hereto
shall thereupon irrevocably, absolutely and unconditionally become a party
hereto and obligated hereunder as a Guarantor, and all references herein and in
the other Loan Documents to the Guarantors or to the parties to this Guaranty
shall be deemed to include such Person as a Guarantor hereunder.

          26.          Governing Law; Jurisdiction; Consent to Service of
Process; WAIVER OF JURY TRIAL.

          (a)          This Guaranty shall be construed in accordance with and
governed by the law of the State of New York.

          (b)          Each Guarantor hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty shall affect any right that the Administrative Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Guaranty against the any Guarantor or its properties in the
courts of any jurisdiction.

          (c)          Each Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Guaranty in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

          (d)          Each party to this Guaranty irrevocably consents to
service of process in the manner provided for notices in Section 9.1 of the
Credit Agreement. Nothing in this Guaranty will affect the right of any party to
this Guaranty to serve process in any other manner permitted by law.

          (e)          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON



11

--------------------------------------------------------------------------------




CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (1) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

          27.          Termination & Release of Prior Guaranty. In connection
with the Existing Credit Agreement, which such agreement is being amended and
restated by the Credit Agreement, certain Subsidiaries of the Borrower entered
into that certain Guaranty dated as of March 31, 2010 (the "Prior Guaranty").
This Guaranty is intended by the parties hereto to be a replacement of the Prior
Guaranty, as of the effectiveness of this Guaranty the Prior Guaranty is
terminated, and for the avoidance of doubt each Subsidiary of the Borrower is
hereby released from its obligations under the Prior Guaranty and shall only be
obligated under this Guaranty to the extent it is, or becomes, a party hereto.

[Signature pages follow]

















12

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Guaranty as of the day and year first written above.

 

GUARANTORS:

 

 

 

 

 

BORGWARNER EMISSIONS SYSTEMS INC., as
Guarantor

 

 

 

By:

/s/ Fara S. Karam

 

Name:

Fara S. Karam

 

Title:

Authorized Signatory



 

BORGWARNER MORSE TEC INC., as Guarantor

 

 

 

By:

/s/ Fara S. Karam

 

Name:

Fara S. Karam

 

Title:

Authorized Signatory



 

BORGWARNER TORQTRANSFER SYSTEMS
INC., as Guarantor

 

 

 

By:

/s/ Fara S. Karam

 

Name:

Fara S. Karam

 

Title:

Authorized Signatory



 

BORGWARNER TRANSMISSION SYSTEMS
INC., as Guarantor

 

 

 

By:

/s/ Fara S. Karam

 

Name:

Fara S. Karam

 

Title:

Authorized Signatory



 

BORGWARNER TURBO SYSTEMS INC., as
Guarantor

 

 

 

By:

/s/ Fara S. Karam

 

Name:

Fara S. Karam

 

Title:

Authorized Signatory



BorgWarner Inc.
Guaranty (2011)

Signature Page


--------------------------------------------------------------------------------




 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

By:

/s/ Henry C. Pennell

 

Name:

Henry C. Pennell

 

Title:

Vice President














BorgWarner Inc.
Guaranty (2011)

Signature Page



--------------------------------------------------------------------------------




EXHIBIT A

Form of Guaranty Joinder Agreement

GUARANTY JOINDER AGREEMENT

          THIS GUARANTY JOINDER AGREEMENT (as amended, restated, supplemented or
otherwise modified, the "Guaranty Joinder Agreement"), dated as of __________,
20__ is made by and between __________, a __________ (the "Joining Guarantor"),
and BANK OF AMERICA, N.A., in its capacity as Administrative Agent (the
"Administrative Agent") under that certain Amended and Restated Credit Agreement
(as amended, modified, supplemented or restated from time to time, the "Credit
Agreement"), dated as of [________], 2011, by and among BORGWARNER INC., a
Delaware corporation (the "Borrower"), the Lenders party thereto and the
Administrative Agent. All capitalized terms not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.

          WHEREAS, the Joining Guarantor is a Material Domestic Subsidiary and
required by the terms of the Credit Agreement to become a "Guarantor" under the
Credit Agreement and be joined as a party to the Guaranty; and

          WHEREAS, the Joining Guarantor will materially benefit directly and
indirectly from the credit facilities made available and to be made available to
the Borrower by the Lenders under the Credit Agreement; and

          NOW, THEREFORE, the Joining Guarantor hereby agrees as follows with
the Administrative Agent, for the benefit of the Secured Parties:

          1.          Joinder. The Joining Guarantor hereby irrevocably,
absolutely and unconditionally becomes a party to the Guaranty as a Guarantor
and bound by all the terms, conditions, obligations, liabilities and
undertakings of each Guarantor or to which each Guarantor is subject thereunder,
including without limitation the joint and several, unconditional, absolute,
continuing and irrevocable guarantee to the Administrative Agent for the benefit
of the Secured Parties of the payment and performance in full of the Borrower's
Liabilities (as defined in the Guaranty) whether now existing or hereafter
arising, all with the same force and effect as if the Joining Guarantor were a
signatory to the Guaranty.

          2.          Affirmations. The Joining Guarantor hereby acknowledges
and reaffirms as of the date hereof with respect to itself, its properties and
its affairs each of the waivers, representations, warranties, acknowledgements
and certifications applicable to any Guarantor contained in the Guaranty.

          3.          Severability. The provisions of this Guaranty Joinder
Agreement are independent of and separable from each other. If any provision
hereof shall for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, but this Guaranty Joinder Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein.



--------------------------------------------------------------------------------




          4.          Counterparts. This Guaranty Joinder Agreement may be
executed in any number of counterparts each of which when so executed and
delivered shall be deemed an original, and it shall not be necessary in making
proof of this Guaranty Joinder Agreement to produce or account for more than one
such counterpart executed by the Joining Guarantor. Without limiting the
foregoing provisions of this Section 4, the provisions of Section 9.1 of the
Credit Agreement shall be applicable to this Guaranty Joinder Agreement.

          5.          Delivery. Joining Guarantor hereby irrevocably waives
notice of acceptance of this Guaranty Joinder Agreement and acknowledges that
the Borrower's Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents made and maintained, in reliance on this
Guaranty Joinder Agreement and the Guarantor's joinder as a party to the
Guaranty as herein provided.

          6.          Governing Law; Venue; Waiver of Jury Trial. The provisions
of Section 26, of the Guaranty are hereby incorporated by reference as if fully
set forth herein.



[Signature page follows]















--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Joining Guarantor has duly executed and
delivered this Guaranty Joinder Agreement as of the day and year first written
above.

 

JOINING GUARANTOR:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 



Acknowledged and accepted:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 















BorgWarner Inc.
Guaranty Joinder Agreement
Signature Page